DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Chiba et al., JP 2017163127 (Applicant cited, machine translation attached to this action).
The applied reference has a common Assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claims 1 and 8, Chiba teaches a thermistor and a method for manufacturing the thermistor (thermistor 1; see at least figure 1) formed on a substrate 2, the thermistor comprising:
an intermediate stacked portion 3 formed on the substrate 2; and 
a main metal nitride layer 4 formed of a thermistor material of a metal nitride on the intermediate stacked portion 3;
wherein the intermediate stacked portion 3 includes one of two layers which are a base thermistor layer formed of a thermistor material of a metal nitride and an intermediate layer oxynitride layer formed on the base thermistor layer and are stacked (See 5th page, 1st and 2nd paragraphs, and 7th page, 1st paragraph, where Chiba teaches “the surface oxide film [intermediate oxynitride layer] of the first metal nitride film 3 is not removed…were prepared.”);
wherein the main nitride film layer 4 is formed in the intermediate oxynitride layer which is an uppermost portion of the intermediate stack (see 5th page, 1st and 2nd paragraphs, and 7th page, 1st paragraph); and
wherein the intermediate oxynitride layer is a metal oxynitride layer formed through oxidation of the thermistor material of the base thermistor layer immediately below the intermediate oxynitride layer (see 5th page, 1st and 2nd paragraphs, and 7th page, 1st paragraph).
Regarding claim 6, Chiba teaches the insulating substrate (see 5th page, 1st and 2nd paragraphs; Al2O3).
Regarding claim 7, Chiba teaches a pair of electrodes 5 (opposing electrodes; see figure 2) on the main metal nitride film layer 4.  
Allowable Subject Matter
Claims 2-5 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In particular, none of the prior art of record teaches or suggests feature in which “the base thermistor layer and the main metal nitride film layer have the same composition” (claim 2), “the intermediate layered section is formed by repeatedly layering two layers, the base thermistor layer and the intermediate oxynitride layer, in that order, onto the substrate” (claim 3), “the base thermistor layer and the main metal nitride film layer are M-A-N…, and the crystal structure of the main metal nitride film layer is a wurtzite-type single phase with a hexagonal system” (claims 4-5), and “in the intermediate layered section formation step, two steps, the base thermistor layer formation step and the intermediate oxynitride layer formation step, are repeated multiple times in that order” (claim 9).   
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Fujita et al., Jinbo et al., Aoki et al., and Swinehart et al. teach examples of thermistor materials, thermistors and temperature sensors using single layer of thin film thermistors.  They, however, do not teach or suggest “the intermediate stacked portion” or “the base thermistor layer and the main metal nitride film layer are M-A-N…, and the crystal structure of the main metal nitride film layer is a wurtzite-type single phase with a hexagonal system.”  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833